DETAILED ACTION
This action is responsive to Applicant’s response filed 12/7/2021.

Drawings
The drawings were received on 12/7/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 12/7/2021 which further clarified the subject matter of independent claims 1, 7, and 19, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. 
As well the Applicant’s remarks filed 12/7/2021 have been fully considered.  On pg. 13-14 of the response, the Applicant makes apparent the deficiencies of Liu to teach the claimed invention, particularly as the teachings of Liu pertain to the changing of the memory mode in response to the host command and the involved consideration of PE cycles and cold data storage. Furthermore, on pg. 14-15 of the response, the Applicant addresses the teachings of Johar and Basuta, and demonstrates, in the case of Johar, the lack of a teaching of the specifically claimed movement of warm or hot data, and then further demonstrates, in the case of Basuta, the lack of a teaching of the specifically claimed changing of a memory mode. Accordingly, the Applicant’s remarks are found persuasive, and the previous rejections are overcome in view of the amendments and remarks.


A data storage device, comprising: 
a nonvolatile memory device to store user data and metadata including data type identification information matched with the user data, the data type identification information indicating a type of the user data; and 
a controller to change a memory mode of the data storage device in response to a command from a host central processing unit (CPU) when a number of program- erase (PE) cycles of the nonvolatile memory device is equal to or larger than a reference value, so that the data storage device is switched to a cold data storage device for storing cold data only, 
wherein upon switching the data storage device to the cold data storage device, the controller moves first type of data among the user data to an external data storage device and moves second type of data among the user data, stored in a first memory mode region of the nonvolatile memory device, to a second memory mode region of the nonvolatile memory device, based on the data type identification information,
wherein, in response to a write request, the controller writes write data in one of the first and second memory mode regions according to a type of the write data, and 
wherein the first type of data is hot data or warm data, and the second type of data is cold data.

Independent claims 7 and 18 are also distinct from the prior art for the same reason, dependent claims 3-6, 8-18 are directly dependent from claims 1 and 7 and are therefore distinct from the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184